         DECLARATION OF ALAMANCE COUNTY BRANCH OF THE NAACP

I, Barrett Brown, do hereby say under oath the following:

      1.     I am of legal age and competent to provide this affidavit. All the
information herein is based on my own personal knowledge.

       2.     I am an adult African American resident of Graham, North Carolina, and
serve as President of the Alamance County Branch of the NAACP. I am authorized to
provide this affidavit on the West Chatham NAACP’s behalf.

        3.    The NAACP has pursued its mission to ensure the political, educational,
social and economic equality of rights of all persons and to eliminate racial hatred and
discrimination since 1909. Our branch has pursued a variety of strategies to carry out this
goal, including public education and advocacy, and, where necessary, litigation, for the
benefit of our members and our mission.

       4.     As part of that mission, our Branch has advocated for the removal of the
Confederate monument located in front of the Historic County Courthouse in Graham,
because it glorifies the legacy of slavery and racial oppression of African Americans in
Alamance County. For that reason, our Branch joined Alamance and Elon University
leaders in a written request to the County to remove the Confederate monument from
Graham’s town square. We have also advocated for criminal justice, against racialized
policing of our communities of color, and against police violence against African
Americans in Alamance County and nationally.

       5.      The NAACP is an expressive association that seeks to promote the interests
of our members and equality for all people, free from racial discrimination. NAACP
engages in expression, including protest, to advance the interests of our members and
equality for all people, free from racial discrimination.

       6.     NAACP has a direct and immediate interest in the issues presented in
recent protests of racialized police violence and the Confederate monument in Graham,
and in the rights of our members to participate, now and in the future, in such public
demonstrations and protests against institutionalized racism, police violence and the
Confederate monument-- rights enshrined in the laws and traditions of this state and
nation, including the right to assemble with others and to freedom of speech and
movement. Those rights have been trampled through the City of Graham’s ordinance
provisions and so-called “State of Emergency” orders issued since the killing by police of
George Floyd in Minneapolis.

       7.     Due to Graham’s permit ordinance and “emergency” orders banning
protest, our Branch has been forced to divert resources to assess, plan for and educate our

                                             1



      Case 1:20-cv-00613-CCE-LPA Document 2-1 Filed 07/02/20 Page 1 of 2
members about public gatherings, demonstrations and protests which it has organized or
in which its members wish to participate that would trigger unlawful conduct by law
enforcement officers in Graham. We have also been deterred from exercising our rights to
protest. We plan to nevertheless protest at the monument site this July 4, 2020, despite
the reasonable and justified fears many of our members have of being arrested and/or
harassed.

        8.    That diversion of resources includes applying for a permit under the City’s
ordinance on June 26, 2020 for a gathering organized by faith leaders in Alamance County
and the NAACP to protest the continued presence of the Confederate monument in
Graham’s public square. We are concerned that the City’s delay in responding to our
permit application will limit attendance and hinder planning for that event. We also
divert resources to hear from and talk with our members about their concerns about
getting arrested or harassed by Alamance Sheriff deputies and Graham police just for
going out into the street with a “Black Lives Matter” sign or other message about the
Confederate monument, white supremacy, racial justice or equal treatment. Our
members are also reasonably concerned that if white supremacists / neo-confederate
demonstrators were to threaten or harass them on public property near the monument,
neither GPD nor the Sheriff’s department would protect them.

        9.     The time and effort we have expended due to the unlawful permit
ordinance and repeated “State of Emergency” orders has reduced our capacity to plan
events and programming consistent with our organizational mission. The City, County
and Sheriff Department’s actions are directly frustrating our capacity to fulfill our mission
of effecting community and institutional change through peaceful public demonstrations
in downtown Graham and at the Confederate monument site.

       This the 2nd day of July, 2020, I affirm, under the penalties for perjury, that the
foregoing representations are true and accurate.

       Barrett Brown

       Barrett Brown, President, Alamance County NAACP




                                               2



      Case 1:20-cv-00613-CCE-LPA Document 2-1 Filed 07/02/20 Page 2 of 2
